Citation Nr: 1401249	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-26 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1964 to July 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was previously remanded by the Board in July 2010.  The Board notes that after the July 2009 supplemental statement of the case, the Veteran's claims were transferred from the Lincoln, Nebraska RO to the Sioux Falls, South Dakota RO.

While the Veteran's appeal was pending, one of his claims was granted in the field.  Specifically, in a September 2011 decision, the RO granted service connection for PTSD.  However, because the medical evidence shows that he has been diagnosed with other psychiatric disorders, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There are private and VA treatment records that appear to be missing from the claims file.  In an August 2010 VA skin examination, the examiner referenced evidence contained in VA medical records from Black Hills, South Dakota, dated June 2009 through July 2010.  In a September 2010 VA psychiatric examination, the examiner noted that in 2001 the Veteran had participated in counseling for approximately one year with a private psychiatrist in Omaha, Nebraska.  A private medical record dated June 2001 also noted that the Veteran had an appointment to see "Dr. M," a psychiatrist, that same month.  There are no private counseling records from 2001 or from Dr. M. Nor are there VA medical records from Black Hills dated June 2009 through July 2010.  These records need to be obtained.  

Moreover, because it is not clear whether either VA examiner had access to the Veteran's complete medical records when they rendered their opinions, addendum opinions should be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his acquired psychiatric disorder or for his skin disorder that is not evidenced by the current record, and have the Veteran identify the name and address of the private counseling provider from 2001.  The Veteran should be asked to clarify whether those counseling records are from Dr. M, the psychiatrist mentioned in the June 2001 private treatment record, or from someone else.  The Veteran should then be provided with the necessary authorizations for the release of any treatment records not currently on file, including the private psychiatric counseling records from 2001; the Black Hills, South Dakota VA medical records from June 2009 through at least July 2010; and any records from Dr. M, if the Veteran indicates they are distinct from the 2001 counseling records.  The RO/AMC should obtain these records and associate them with the claims folder. 

2. The RO/AMC should then forward the entire claims file, to include a copy of this REMAND, to the examiner who prepared the August 2010 VA skin examination, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must indicate that a review of the claims folder was made.  The examiner should then opine as to whether, in light of the additional evidence, it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder is causally related to service.  The rationale for all opinions expressed should be fully detailed. 

3. The RO/AMC must ensure that the addendum opinion complies with this remand and the questions presented in the request. If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

4. Thereafter, the RO/AMC should forward the entire claims file, to include a copy of this REMAND, to the examiner who prepared the September 2010 VA psychiatric examination, or if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must indicate that a review of the claims folder was made.  The examiner should then opine as to whether, in light of the additional evidence, it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorders-other than PTSD-are causally related to service.  The rationale for all opinions expressed should be fully detailed. 

5. The RO/AMC must ensure that the addendum opinion complies with this remand and the questions presented in the request. If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2.

6. After completing the requested actions, the claim for service connection for an acquired psychiatric disorder and for a skin disorder should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


